Citation Nr: 9928457	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for residuals of a right knee 
injury with traumatic arthritis.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to December 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in May 1998.  A statement of the case was mailed 
to the veteran in June 1998.  The veteran's substantive 
appeal was received in June 1998.  

The veteran was scheduled to appear at a personal hearing at 
the RO in April 1999, however, the veteran failed to report 
to the scheduled April 1999 personal hearing.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury with traumatic arthritis are manifested by complaints 
of pain, slight limitation of flexion, and slight 
degenerative changes of the right knee.

2.  The objective medical evidence does not show additional 
loss of range of motion due to pain or during flare-ups nor 
does it show recurrent medial or lateral instability or 
subluxation.  


CONCLUSION OF LAW

A rating above the initial 20 percent rating assigned 
following a grant of service connection for service-connected 
residuals of a right knee injury with traumatic arthritis, 
from the effective date of service connection is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.71a, Part 4, Diagnostic Code 5010-5258 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  In that regard, the Board notes that on 
December 8, 1998, the veteran met with the Decision Review 
Officer in lieu of a personal hearing.  At that time, the 
veteran indicated that he received treatment for his right 
knee at the Allegheny General Hospital and stated that he 
would provide copies of those records to the RO.  The veteran 
also stated that he would provide VA records.  Thereafter, 
the veteran failed to submit any further records.  The RO 
requested all VA records of the veteran.  This request 
yielded a duplicate copy of an examination already of record.  
The Board also notes that the veteran was scheduled for a 
February 1999 VA orthopedic examination, but he failed to 
report due to a reported death in the family.  In addition, 
the veteran was scheduled to testify before a hearing officer 
at the RO on April 12, 1999, but he failed to report and did 
not provide any reason for his failure to report.  Later that 
day, the veteran contacted the Decision Review Officer and 
stated that he was unable to report to his personal hearing, 
and that there were no records available from the Allegheny 
General Hospital regarding treatment for his right knee 
injury.  A subsequent VA examination was scheduled for May 
1999.  Again, the veteran failed to report and he did not 
telephone to cancel the examination.  He provided no reason 
for his failure to report.  That matter is discussed below.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Currently, the veteran contends that his service-connected 
residuals of a right knee injury with traumatic arthritis is 
more disabling than is currently represented by the 20 
percent rating assigned following the grants of service 
connection.  He asserts that he has decreased range of motion 
due to continuous pain.  The veteran contends that his 
employment as a cook, which involves standing all day, 
results in swelling and pain in the right knee, causing him 
to take a minimum of 1 to 2 days off per week.

A review of the service medical records reveals that the 
veteran twisted his right knee while playing basketball 
during service.  The veteran was admitted to the hospital and 
underwent arthroscopic surgery to remove a portion of a torn 
lateral meniscus.  A partial medial meniscectomy for a 
posterior horn tear was also performed.  A complete tear of 
the anterior cruciate ligament was also noted and the old 
tear of the anterior cruciate ligament was removed.

In December 1987, the veteran was discharged from service.  
The veteran subsequently submitted a claim for service 
connection for residuals of a right knee injury in May 1997 
and was afforded a VA examination in January 1998.

During the January 1998 VA examination, the veteran reported 
that since 1989, he has had decreasing ability to function, 
including cessation of his employment as a cook, secondary to 
his inability to stand for long periods of time.  The veteran 
reported that his right knee frequently swells and that he 
has limited flexion as a result of the edema.  The veteran 
reported that increasingly over the last eight to nine years, 
it has taken less activity/stimulation to result in edema of 
the right knee, and that his pain is exacerbated by dampness 
and coldness.  Finally, the veteran reported that ambulation 
of one mile results in edema that will take approximately 
three days to resolve.

The examiner noted that the veteran was alert, oriented and 
ambulatory in no acute distress, able to ambulate the length 
of the hallway, approximately 150 feet, to the examination 
room without evidence of limp or distress.  The examiner 
noted that the veteran's knees were no edematous or tender to 
palpation.  The examiner noted a small effusion inferior to 
the patella on the right knee.  The knee joints were stable 
medially and laterally, flexion was possible in the left knee 
to 130 degrees, in the right knee to approximately 120 
degrees.  Extreme degrees of flexion resulted in discomfort 
for the veteran on the right knee.  No limitation of 
extension was indicated.  The examiner diagnosed the veteran 
with mild degenerative joint disease of the right knee.  X-
rays revealed no evidence of fracture or dislocation of 
either knee.  There were mild degenerative changes of the 
right knee noted on x-ray, with marginal sclerosis, 
hypertrophic spurring, and slight narrowing of the medial 
compartment of the right knee joint.  There was a slight 
rotation of the lateral views of both knees.  No definite 
radiographic changes were seen to suggest fluid within the 
joint spaces.

In a March 1998 rating decision, service connection was 
granted for a right knee injury with traumatic arthritis, and 
a 20 percent evaluation was assigned for this disability, 
effective May 27 1997.  The veteran appealed that 
determination.  The veteran asserted in his substantive 
appeal that his disability had worsened and that it was 
productive of persistent pain.  In order to evaluate the 
veteran's contentions, the veteran was thereafter scheduled 
for VA orthopedic examinations, but he failed to report for 
those examinations.  He only provided a reason for the first 
examination which he missed, as previously noted above.  
Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and the veteran failed to 
report to a current VA examination or reexamination without 
good cause, a claim for an increase shall be denied.  In this 
case, the Board finds that the veteran may be rated based on 
his January 1998 VA examination.  However, his subsequent 
report of increased disability since the time of his January 
1998 examination cannot be substantiated due to his failure 
to report for his VA examinations.  The veteran did not 
submit good cause for each of the examinations which he did 
not attend (as noted, he provided good cause for only one of 
them).  As such, the Board must rely on the evidence 
currently of record.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R.  4.7.  Under 38 C.F.R. § 4.31, it is 
provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran has been rated under Diagnostic Code 5010-5258 
which governs ratings for arthritis and semilunar dislocated 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  The Board has considered all 
relevant diagnostic codes in the VA's Schedule for Rating 
Disabilities.  The diagnostic codes for consideration here 
are Diagnostic Code 5010, Diagnostic Code 5257, Diagnostic 
Code 5258, Diagnostic Code 5260, and Diagnostic Code 5261.  

Under Diagnostic Code 5258, a 20 percent rating is assigned 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  Under 
Diagnostic Code 5010, traumatic arthritis, substantiated by 
x-ray findings is rated as degenerative arthritis.  
Diagnostic Code 5003 governs ratings for degenerative 
arthritis.  Under this code, degenerative arthritis 
established by x-ray findings is to be rated on the basis of 
limitation of motion for the specific joint involved.  Under 
Diagnostic Code 5260, the rating schedule provides a 10 
percent rating where flexion of the leg is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II.  The rating 
schedule also provides a 10 percent rating for slight 
impairment of the knee, a 20 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

The Board notes the opinion of the General Counsel 
(VAOPGCPREC 23-97), which held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability may be rated separately based on 
limitation of motion and lateral instability and subluxation, 
the appellant is entitled to a separate rating for the 
arthritis.  In this case, the medical evidence indicates that 
the veteran does not suffer from instability or subluxation 
of the right knee.  The VA examiner specifically stated that 
the veteran does not have instability and x-rays revealed no 
evidence of fracture or dislocation.  Therefore, the 
provisions of the General Counsel's opinion do not apply in 
this case.  

Likewise, with regard to Diagnostic Code 5257, a compensable 
rating is only warranted when knee disability is productive 
of slight impairment as measured by the degree of recurrent 
subluxation or lateral instability.  A review of the medical 
evidence shows that the veteran's right knee is not 
productive of either recurrent subluxation or lateral 
instability.  The VA examiners specifically stated that the 
veteran does not have instability.  The interpretation of the 
July 1998 x-ray indicated that there is no evidence of 
fracture or dislocation of the right knee.  As such, a 
compensable rating for the right knee is not warranted under 
Diagnostic Code 5257.  As such, a higher rating may not be 
assigned under this diagnostic code.  

The Board notes that the veteran complains of painful and 
limited motion.  A review of the medical evidence shows that 
the veteran's right knee joint was stable medially and 
laterally.  Although some limitation of flexion was 
indicated, the veteran was able to flex the right knee to 
approximately 120 degrees.  Extreme degrees of flexion 
resulted in discomfort of the veteran's right knee.  Since 
the veteran was able to flex his knee to 120 degrees and 
since no limitation of extension was indicated, the veteran 
clearly does not meet the criteria of either Diagnostic Code 
5260 or 5261 for a rating in excess of 20 percent for the 
right knee.

The Board acknowledges the veteran's complaints of pain in 
his knee.  However, the medical evidence, which reflects 
range of motion testing, does not support the notion that he 
has additional loss of range of motion loss due to pain on 
use or during flare-ups.  DeLuca.  Such testing revealed the 
extent to which he could move his right knee on range of 
motion testing.  The record reflects that the examiner was 
aware of his complaints of pain and documented that he had 
discomfort.  However, the examiner was able to determine the 
extent to which the veteran could move his affected joint in 
light of his discomfort.  In other words, although the 
veteran may have experienced pain while the actual range of 
motion tests were being conducted, the examiner was able to 
identify the extent of his motion, and no additional loss of 
range of motion due to pain or during flare-ups was shown.  
As such, a compensable rating for his right knee under the 
diagnostic codes governing limitation of motion is not 
warranted.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence, the Board finds that the 
level of severity of the veteran's service-connected 
disabilities does not provide a basis for a rating in excess 
of 20 percent since the effective date of service connection.  
As such, the 20 percent disability rating has been properly 
assigned effective from the same effective date as that in 
effect for service connection.  A rating in excess of 20 
percent is not warranted for the reasons and bases previously 
set forth as there is no additional evidence for review.  

Accordingly, the medical evidence of record does not support 
the veteran's dissatisfaction with the initial 20 percent 
rating assigned following a grant of service connection for 
service-connected residuals of a right knee disability with 
traumatic arthritis, and a schedular rating of 20 percent but 
not more, is warranted from the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Part 4, Diagnostic Code 5010-5258 (1998).  


ORDER

The appeal is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

